Citation Nr: 1812821	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for left arm, left shoulder, and left elbow disabilities to include on a secondary service connection basis.

2.  Entitlement to service connection for left arm, left shoulder, and left elbow disabilities to include on a secondary service connection basis. 

3.  Entitlement to an increased rating in excess of 30 percent for traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus.

4.  Entitlement to service connection for a low back condition, to include on a secondary service connection basis.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in which the RO, in pertinent part, denied an increased evaluation for traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture of the right humerus, denied service connection for a low back condition and left arm strain with synovitis, and denied entitlement to a TDIU.

The RO has reopened the claim for service connection for a left arm strain with synovitis, left shoulder and elbow to include as secondary to service-connected traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus and denied the claim.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for left arm, left shoulder, and left elbow disabilities and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A January 1971 rating decision denied service connection for a left arm condition to include the shoulder and elbow.  The Veteran did not appeal that determination, and it is final.

2.  The evidence associated with the claim for service connection for a left arm condition subsequent to the January 1971 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The 30 percent rating for traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus, has been assigned under Diagnostic Code 5010 since January 7, 1969, and is a protected rating under 38 C.F.R. § 3.951 (b).

4.  The Veteran's service-connected traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus is manifested by painful motion, but not limitation of motion midway between side and shoulder level; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or painful motion of the elbow, or limitation of flexion of the elbow limited to 100 degrees, or limitation of extension of the elbow limited to 45 degrees.


CONCLUSION OF LAW

1.  The January 1971 rating decision denying service connection for left arm, left shoulder, and left elbow disabilities is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the January 1971 rating decision to reopen the claim for entitlement to service connection for left arm, left shoulder, and left elbow disabilities is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for a disability rating in excess of 30 percent for traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus have not been met.  38 U.S.C. §§ 110, 1155, 5107 (2012); 38 C.F.R. §§ 3.951 (b), 4.7, 4.40, 4.45, 4.51, 4.71a, Diagnostic Code 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In regard to the claim to reopen, the duty to assist by arranging for a VA medical examination or medical opinion does not apply unless the claim is, in fact reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was provided VA examinations in April 2015 and June 2017 and a VA medical opinion in June 2017.  The Board finds the collective VA examinations and medical opinion to be adequate.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with his claim have been satisfied.

II. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for left arm, left shoulder and left elbow disabilities to include on a secondary service connection basis.  New and material evidence is required in that regard.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a left arm condition was denied in a prior January 1971 final rating decision.  At that time, the RO denied the claim on the basis that the x-ray evidence was negative for left shoulder and left elbow conditions.  The Veteran did have a diagnosis of left arm strain with synovitis, shoulder and elbow; however, the service records were negative for complaint or treatment regarding the left shoulder condition.  Disability of the left shoulder was not shown to be related to traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture of the right humerus.  The Veteran was provided notice of this determination and did not timely appeal.  Thus, the January 1971 decision is final.

The Veteran requested that his claim be reopened in July 2012.  As noted in the introduction, in a subsequent August 2013 rating decision, the RO reopened the claim for service connection for a left arm strain with synovitis, left shoulder and elbow to include as secondary to service-connected traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus and found that service-connection on a direct basis was not warranted as the Veteran's left arm condition was not incurred in or caused by military service and was not related to traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus.  The RO found that treatment records submitted in connection with the claim did not constitute new and material evidence because they did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran filed a timely appeal to this decision.  The RO later did find sufficient evidence to reopen the Veteran's claim, but continued the denial on the merits.  See September 2017 supplemental statement of the case.

Evidence submitted in connection with the Veteran's claim on appeal, includes VA treatment records, VA examination reports, private medical records, and lay statements.  The VA treatment records and examination reports continue to show that the Veteran has left arm strain with synovitis; however, these records do not relate the Veteran's left arm condition to service.  The VA treatment records and examination reports do not show that the Veteran's current left arm strain with synovitis is related to his service.  Based on the foregoing evidence and in light of the prior evidence of record including the Veteran's service treatment records (STRs), the Board finds that the April 2015 and June 2017 VA examinations and June 2017 VA medical opinion are sufficient to reopen the Veteran's claims as such evidence contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's left arm condition.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2017).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.

Having reopened the claim of service connection for left arm, left shoulder and left elbow disabilities to include on a secondary service connection on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

The Board finds that a remand is appropriate at this juncture, as the evidence since the last prior final decision raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination.  A review of the December 2015 statement of the case reflects that the RO reopened the Veteran's left arm strain with synovitis claim, and considered the service connection claim on the merits.  The Veteran was also provided with the laws and regulations applicable to service connection in the December 2015 document and has submitted argument on the underlying claim.  The September 2012 VCAA letter also provided information on reopening prior final claim and on the underlying merits of the claim.

III.  Increased Rating

A.  Legal Standards

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017).

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  See 38 C.F.R. § 4.45 (2017).

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on additional functional loss as a result of the above factors, including on repeated use and during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the Diagnostic Code's (DC's) applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable DCs pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017) (providing that the examiner should "estimate the functional loss that would occur during flares.").  

B.  Traumatic Arthritis

As noted in the introduction, the Veteran has a 30 percent rating for his traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus, effective January 7, 1969.

The issue here is whether the Veteran is entitled to a higher rating based on limitation of motion due to arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis, due to trauma.  The 30 percent rating assigned in the January 1969 rating decision was primarily based on limitation of motion and pain on extreme movement of the right shoulder, referable to his cervical spine, mild atrophy of the right upper arm, and tenderness in the right elbow.  The 30 percent rating was assigned as an evaluation of 20 percent for traumatic arthritis of the right shoulder, an evaluation of 10 percent for the cervical spine, and a noncompensable evaluation for the right elbow; thus, a combined evaluation of traumatic arthritis of the right shoulder, right elbow, and cervical spine of 30 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. It appears that the original 30 percent rating was based on the presence of painful traumatic arthritis in the right shoulder, elbow and cervical spine.  However, the Board finds that rating each of these areas separately does not result in a combined rating higher than the 30 percent rating currently assigned.  See October 1969 rating decision.

In this regard and as explained in greater detail below, the Board finds that at most a 20 percent evaluation for the Veteran's right shoulder would be in order based on painful motion of the shoulder.  See 38 C.F.R. § 4.59 (allowing consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint); see also 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  A higher 30 percent evaluation is warranted for limitation of motion midway between side and shoulder level for the major or dominant arm.  Id. 

The Board notes further that at most a separate 10 percent evaluation for the Veteran's cervical spine would be in order based on forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees and combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2017).  A higher 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

Finally, a noncompensable evaluation for the Veteran's right elbow would be in order based on x-ray evidence of degenerative arthritis without painful or limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  For the major or dominant upper extremity, a 10 percent evaluation is warranted for painful motion of the elbow, limitation of flexion of the elbow limited to 100 degrees, and limitation of extension of the elbow limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2017).

An April 2015 VA examination for shoulder and arm conditions confirmed the Veteran's traumatic arthritis on the right.  Upon examination, the Veteran's range of motion (ROM) of the right shoulder was reported as abnormal or outside of normal range.  The examiner noted right shoulder range of motion after three repetitions as flexion 0 to 70 degrees, abduction 0 to 85 degrees, external rotation 0 to 30 degrees, and internal rotation 0 to 90 degrees; indicating additional functional loss or range of motion after three repetitions.  The examiner noted the left shoulder range of motion after three repetitions as flexion 0 to 125 degrees, abduction 0 to 180 degrees, external rotation 0 to 40 degrees, and internal rotation 0 to 90 degrees; indicating no additional functional loss or range of motion after three repetitions.  The Veteran reported pain upon flexion, abduction, and external rotation of both shoulders.  There was no evidence of pain with weight bearing in both shoulders.  There was no evidence of localized tenderness or pain on palpation of the left or right shoulder joint or associated soft tissue.  No crepitus of either shoulder was noted.  Muscle strength was reported as normal.  No ankylosis was indicated.  No shoulder instability, dislocation or labral pathology was suspected in either shoulder.  The examiner provided that the Veteran's pain, weakness, fatigability, or incoordination could etiologically significantly limit his functional ability in prolonged heavy lifting or above shoulder level repetitive physical activities.  The Veteran denied flare-ups as incapacitating or limiting his ability to perform activities of daily living.  Rotator cuff limitations were noted on examination and the examiner remarked that these limitations should be deferred to a physiatrist certified in the specialty as the findings could etiologically be related to the Veteran's service-connected traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture of the head of the right humerus.

An April 2015 VA examination for elbow and forearm conditions confirmed the Veteran's traumatic arthritis on the right.  Upon examination, the Veteran's ROM of the right and left elbow was normal. The examiner noted ROM after three repetitions in the right elbow as flexion 0 to 145 degrees, extension 145 to 0 degrees, forearm supination 0 to 85 degrees, and forearm pronation 0 to 80 degrees.  ROM after three repetitions in the left elbow as flexion 0 to 145 degrees, extension 145 to 0 degrees, forearm supination 0 to 85 degrees, and forearm pronation 0 to 80 degrees.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of either elbow.  No crepitus was reported.  Pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability in either elbow with repeated use over a period of time.  Strength testing revealed normal results and no reduction in muscle strength.  There was no ankylosis noted.  The examiner remarked that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability.  The examiner noted that the Veteran denied having flare-ups that were incapacitating or limited his activities of daily living.

An April 2015 VA examination for neck (cervical spine) conditions confirmed degenerative arthritis of the spine.  The Veteran reported that he did not worry about his neck much and just dealt with it.  He reported that he did not receive medical care for his neck.  The examiner noted that the Veteran did not report flare-ups.  The Veteran reported trouble turning his head side to side.  Upon examination, the Veteran's ROM was reported as abnormal or outside of normal range.  The examiner reported the Veterans ROM as 0 to 35 degrees forward flexion, 0 to 30 degrees extension, 0 to 25 degrees right lateral flexion, 0 to 30 degrees left lateral flexion, 0 to 30 degrees right lateral rotation, and 0 to 40 degrees left lateral rotation.  The examiner noted the natural aging process and the Veteran's general physical deconditioning as reasons for decreased ROM, but normal for the Veteran.  The Veteran did not indicate pain upon examination.  No pain with weight bearing was noted.  No localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine was noted.  The examiner noted that upon repetitive use testing with three repetitions, there was no additional loss of function or range of motion.  No guarding and muscle spasm noted.  Strength testing revealed normal results in all areas.  No muscle atrophy noted.  Reflex examination revealed normal results in all areas.  Sensory examination revealed normal results in all areas.  No radiculopathy was indicated.  No ankylosis was noted.  No other neurological abnormalities were reported.  The Veteran did not have intervertebral disc syndrome (IVDS) or incapacitating episodes.  The Veteran used a single point cane for constant ambulation as a result of right hip pain causing gait instability.  The examiner provided that the Veteran's cervical spine (neck) condition impacted his ability to work.  The examiner remarked that pain, weakness, fatigability, or incoordination could etiologically significantly impact the Veteran's ability due to heavy lifting, repetitive neck ROM.  The Veteran denied flare-ups so incapacitating as causing inability to perform activities of daily living.  The examiner further noted that x-rays showed increased multi-level degenerative joint disease (DJD) as related to the Veteran's service-connected multi-level DJD, noting C4-5 calcification compatible with old injury.

In June 2017, the Veteran was afforded an additional VA examination for shoulder and arm conditions.  The examiner confirmed a diagnosis of traumatic arthritis, right side and rotator cuff syndrome, both sides.  Upon examination, the Veteran did not report flare-ups.  The Veteran reported limited overhead lifting and reaching on the right side.  Upon examination, the Veteran's range of motion (ROM) of the right and left shoulder was reported as abnormal or outside of normal range.  The examiner noted right shoulder range of motion after three repetitions as flexion 0 to 80 degrees, abduction 0 to 90 degrees, external rotation 0 to 35 degrees, and internal rotation 0 to 90 degrees; pain noted as contributing to limitation of motion.  The examiner noted the left shoulder range of motion after three repetitions as flexion 0 to 125 degrees, abduction 0 to 180 degrees, external rotation 0 to 40 degrees, and internal rotation 0 to 90 degrees; pain noted as contributing to limitation of motion.  Pain in both shoulders was noted on flexion, abduction, and external rotation.  There was no evidence of localized tenderness or pain on palpation of the left or right shoulder joint or associated soft tissue.  No crepitus of either shoulder was noted.  Muscle strength was reported as normal.  No ankylosis was indicated.  No shoulder instability, dislocation or labral pathology was suspected in either shoulder.  The Veteran used a walker and cane for constant ambulation due to impaired balance.  The examiner noted that the functional impact of the Veteran's condition was limited ROM above the shoulder and rotator cuff impairment.

In June 2017, the Veteran was afforded an additional VA examination for elbow and forearm conditions.  The examiner confirmed the Veteran's traumatic arthritis condition on the right and provided a diagnosis of left elbow arthropathy.  The Veteran reported that he did not take medications for his elbow and forearm conditions.  The Veteran did not report flare-ups.  Upon examination, the Veteran's ROM of the right and left elbow was normal. The examiner noted ROM after three repetitions in the right elbow as flexion 0 to 145 degrees, extension 145 to 0 degrees, forearm supination 0 to 85 degrees, and forearm pronation 0 to 80 degrees.  ROM after three repetitions in the left elbow as flexion 0 to 145 degrees, extension 145 to 0 degrees, forearm supination 0 to 85 degrees, and forearm pronation 0 to 80 degrees.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of either elbow.  No crepitus was reported.  Pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability in either elbow with repeated use over a period of time.  Strength testing revealed normal results and no reduction in muscle strength.  There was no ankylosis noted.  The examiner noted the Veteran used a walker and cane for constant ambulation due to impaired balance.  The Veteran's conditions did not functionally impact his ability to perform any occupational task.

In June 2017, the Veteran was afforded an additional VA examination for neck (cervical spine) conditions.  The examiner confirmed a diagnosis of the Veteran's traumatic arthritis.  The Veteran reported he was not taking medications for his condition, but used a heating pad.  The Veteran did not report flare-ups or functional loss or impairment.  Upon examination, the Veteran's ROM was reported as abnormal or outside of normal range.  The examiner reported the Veteran's ROM as 0 to 35 degrees forward flexion, 0 to 35 degrees extension, 0 to 25 degrees right lateral flexion, 0 to 30 degrees left lateral flexion, 0 to 30 degrees right lateral rotation, and 0 to 40 degrees left lateral rotation.  The examiner noted the Veteran's age with mild to moderate DJD as reasons for decreased ROM, but normal for the Veteran.  The Veteran did not indicate pain upon examination.  No pain with weight bearing was noted.  No localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine was noted.  The examiner noted that upon repetitive use testing with three repetitions, there was no additional loss of function or range of motion.  No guarding and muscle spasm noted.  Strength testing revealed normal results in all areas.  No muscle atrophy noted.  Reflex examination revealed normal results in all areas.  Sensory examination revealed normal results in all areas.  No radiculopathy was indicated.  No ankylosis was noted.  No other neurological abnormalities were reported.  The Veteran did not have intervertebral disc syndrome (IVDS) or incapacitating episodes.  The Veteran used a walker and cane for constant ambulation as a result of right hip pain causing gait instability.  The examiner noted that the Veteran's cervical spine (neck) condition did not impact his ability to work.

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA shoulder and arm, elbow and forearm, and neck (cervical spine) conditions examinations in April 2015 and June 2017.  The remainder of the medical treatment records contains no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus.

It is noted that the Veteran asserts that he is entitled to an increased rating for his traumatic arthritis condition.  His statements as to symptomatology associated with the traumatic arthritis condition is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his traumatic arthritis disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's traumatic arthritis and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment and finds that the impairment has been considered by the 30 percent rating assigned for the traumatic arthritis based on limitation of motion.

The Board finds that a rating higher than 30 percent for the traumatic arthritis disability is not warranted.  The Veteran's traumatic arthritis is manifested by painful motion, but not limitation of motion midway between side and shoulder level; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or painful motion of the elbow, or limitation of flexion of the elbow limited to 91-100 degrees, or limitation of extension of the elbow limited to 45-74 degrees.  Thus, even if the Board were to assign separate ratings for the Veteran's right shoulder, elbow and cervical spine, the combined evaluation would not be in excess of the currently assigned and protected 30 percent.  As most, the right shoulder would be assigned a 20 percent rating based on painful motion which contemplates limited motion at the shoulder level; the cervical spine would warrant a 10 percent rating based on painful motion with forward flexion greater than 30 degrees but not greater than 40 degrees; and a noncompensable rating for the right elbow based on essentially normal clinical findings.  There are no objective medical findings that would support the assignment of a higher rating or higher separate ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

C.  Extraschedular Consideration

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's traumatic arthritis are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The claim for service connection for left arm, left shoulder, and left elbow disabilities to include on a secondary service connection basis is reopened and the claim is granted to this extent only.

Entitlement to an increased rating in excess of 30 percent for traumatic arthritis of the right shoulder, elbow, and cervical spine secondary to a fracture to the head of the right humerus is denied.



REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Left Arm, Left Shoulder, and Left Elbow, and Low Back

The claim for service connection for left arm, left shoulder and left elbow disabilities to include on a secondary service connection basis has been reopened.  A remand is required in order to determine whether any current disability of the Veteran's left arm, left shoulder and left elbow disabilities was aggravated by service-connected disability as the VA opinion of record does not address this element of a secondary service connection claim.  See June 2017 VA examinations and medical opinion on secondary service connection.  Similarly, the Veteran seeks service connection for a low back condition, to include on a secondary service connection basis, and a remand is required in order to determine whether the claimed condition was aggravated by service-connected disability.

TDIU

The issue of a TDIU is inextricably intertwined with the remanded left arm, left shoulder and left elbow disabilities, and low back condition claims.  The Board will defer TDIU adjudication until these claims are resolved.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Return the case to the June 2017 VA examiner for a supplemental opinion to determine the likelihood that the Veteran has disability of the left arm, left shoulder, left elbow and/or low back that has been permanently aggravated by a service-connected disability.  After a review of the file, please respond to the following:  

Is it as least as likely as not that the Veteran has disability of the left arm, left shoulder, left elbow and/or low back that has been aggravated (permanently worsened beyond natural progression) by a service-connected disability to include service-connected traumatic arthritis of the right shoulder, elbow and cervical spine. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner must reconcile all opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.

2.  After completion of the above, readjudicate the Veteran's claims for entitlement to service connection for left arm, left shoulder and left elbow disabilities and a low back condition, and for a TDIU.  Such readjudication must also include consideration of any evidence received pursuant to this remand.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


